Citation Nr: 0512405	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  02-20 289A	)	DATE
	)
	)


THE ISSUE

Entitlement to payment of attorney fees from past-due 
benefits based on the grant of a total disability rating 
based on individual unemployability (TDIU).

(The issue of entitlement to an effective date earlier than 
December 31, 2001, for the grant of a TDIU is the subject of 
a separate decision.)


ATTORNEY FOR THE BOARD

C. Dillon, Counsel




INTRODUCTION

The veteran served on active duty from May 1986 to February 
1988.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, that granted entitlement to a TDIU.  The 
appellant in the case is the veteran's attorney who seeks 
past due benefits.

Also on appeal is the issue of entitlement to an effective 
date earlier than December 31, 2001, for the grant of a TDIU.  
As noted on the title page, it is the subject of a separate 
decision.


FINDINGS OF FACT

1.  The issue of entitlement to a TDIU was not reasonably 
raised as an underlying issue in the veteran's increased 
rating claims before the Board.

2.  A final Board decision was not promulgated on the issue 
of entitlement to a TDIU.


CONCLUSION OF LAW

The criteria for VA to pay the appellant a fee for services 
from past-due benefits awarded to the veteran based on the 
grant of a TDIU have not been met.  38 U.S.C.A. § 5904(d) 
(West 2002); 38 C.F.R. § 20.609 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5904(c)(1), a fee may not be charged, 
allowed, or paid for services of an attorney with respect to 
services provided before the date on which the Board of 
Veterans' Appeals first makes a final decision in the case.  
Such a fee may be charged, allowed, or paid in the case of 
services provided after such date only if an attorney is 
retained with respect to such case before the end of the one-
year period beginning on that date.

The regulation, implementing 38 U.S.C.A. § 5904(c)(1), 
provides that an attorney may charge fees only if all the 
following conditions have been met: (1) A final decision had 
been promulgated by the Board with respect to the issue or 
issues involved; and, (2) The attorney was retained not later 
than one year following the date on which that Board decision 
was promulgated, i.e., a qualifying fee agreement 38 C.F.R. 
§ 20.609(c); In re Mason, 13 Vet. App. 79, 83-86 (1999).

The United States Court of Appeals for Veterans Claims has 
held that, pursuant to 38 U.S.C.A. § 5904(c)(1), a fee 
agreement may be entered into between a claimant and an 
attorney for services provided only after the Board makes a 
final decision on the issue or issues involved in the case.  
In the Matter of the Fee Agreement of Smith, 4 Vet. App. 487, 
490 (1993).  The Court has also held that the issue or issues 
extant in the final Board decision in a case must be the same 
issue or issues for which the attorney is seeking payment.  
In the Matter of the Fee Agreement of Stanley, 10 Vet. App. 
104, 107 (1997).  

In this case, there is no final Board decision for the issue 
in which the appellant is seeking payment.  By rating action 
dated in July 2002, the RO, not the Board, granted 
entitlement to a TDIU.  The Board's January 2000 and July 
2003 decisions addressed the issues of increased ratings for 
service-connected cervical and lumbar spine disabilities.  
The appellant asserts that the subsequent grant of a TDIU was 
due in part to the issues addressed in the Board's decisions.  
This argument lacks merit.  While it is true that the 
veteran's combined rating based on his musculoskeletal 
disabilities met the objective criteria for entitlement to a 
TDIU, the increased rating claims are procedurally separate 
issues, routinely treated as such in the VA adjudication and 
appellate process.  In this case, for example, the RO in 
November 2004 granted entitlement to attorney fees to the 
appellant specifically for past due benefits established by 
the Board's July 2003 decision, which granted a higher staged 
rating for the veteran's lumbar spine disability.  In short, 
the Board has not affirmatively rendered a final decision on 
the issue of entitlement to a TDIU.  

This, however, does not end the inquiry.  The Board's failure 
to adjudicate an issue that was properly before it 
constitutes a final adverse Board decision with respect to 
that issue.  In the Matter of the Fee Agreement of Smith, 10 
Vet. App. 311, 313-14 (1997).

In re Mason, supra, whether an issue is reasonably raised is 
based on the submissions of the claimant or the evidence of 
record.  For TDIU claims in particular, once a veteran:  (1) 
submits evidence of a medical disability; (2) makes a claim 
for the highest rating possible; and (3) submits evidence of 
unemployability, the requirement in 38 C.F.R. § 3.155(a) that 
an informal claim "identify the benefit sought" has been 
satisfied and VA must consider whether the veteran is 
entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 
(2001); VAOPGCPREC 12-01.

In this case, the record does not reflect that there was 
evidence of unemployability in the claims file at the time of 
the Board's January 2000 decision.  For example, on VA 
examination in August 1990 the veteran reported that he was a 
student and was working part time.  In October 1990, he said 
that only that his disability was impairing his employment.  
Private treatment records dated in May 1992 showed that he 
was working as a news broadcaster and was a student majoring 
in communications.  

In a July 1993 statement, the veteran said that he would 
"spare you the details of how much this disability has 
curved my employment goals and possibilities."  VA 
examination reports dated in August 1993 revealed that he had 
recently quit his job for reasons other than medical ones and 
was self employed working with his wife in real estate.  He 
was also doing some subcontracting with his previous 
employer.  It was noted that he was working as a general 
contractor, tolerating it with back symptoms.  He wanted to 
eventually get into lighter work.  

VA examination dated in December 1995 showed that the veteran 
was employed with the department of transportation (DOT) 
doing customer service since August 1995.  A VA treatment 
record dated in December 1996 showed that he was still 
employed by DOT in the same position, a computer-based job.  
A VA examination report dated in February 1998 showed that 
the veteran was still employed, but seeking a less demanding 
job.  In a statement dated in May 1999, he said that due to a 
recent ruptured disc in his low back, he was told by his 
doctor to do nothing, including no work.  At that time, he 
requested a temporary total rating under 38 C.F.R. §§ 4.29 
and 4.30.  In a June 1999 statement, he reported that he had 
been unemployed from March 5 to June 1, 1999, as a result of 
his service-connected disabilities, based upon emergency room 
instructions from the VAMC.  He had returned to work part 
time, 20 hours a week.  He again asked only for a temporary 
total rating and was still employed.  

In his January 2005 substantive appeal, the appellant 
specifically argued that a February 1998 letter from the 
veteran raised an informal TDIU claim.  Review of the 
veteran's 1998 letter, however, reveals no evidence of 
unemployability.  He stated he could no longer work in his 
previous capacity as a construction contractor but added that 
he then sought and retained work requiring limited physical 
activity.  
In sum, although there are several statements from the 
veteran regarding the physical demands of his work and 
impairment caused by his service-connected disabilities, it 
was generally reported that he was employed and merely 
seeking less physically demanding work.  

Accordingly, there is no final Board decision with respect to 
the issue of entitlement to a TDIU, and a reasonably raised 
TDIU claim was not properly before the Board at any time.  
Consequently, there is no entitlement to payment of attorney 
fees based on the grant of a TDIU.


ORDER

Entitlement to payment of attorney fees from past-due 
benefits based on the grant of a total disability rating 
based on individual unemployability is denied.



                    
_________________________________________________
	P. M. DILORENZO
Veterans Law Judge,  Board of Veterans' Appeals






 Department of Veterans Affairs


